UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7350



PHOENIX ANDERSON,

                                               Plaintiff - Appellant,

          versus


ALAN MOATS, Judge; LEONARD LUCAS, Magistrate;
HOWARD FERRIS, Attorney; JIM SHACKELFORD,
(Shackelford    Bonding);   ROGER    HICKMAN,
(Shackelford Bonding); CAROL S. BIRDSELL,
Court Reporter; ELAINE BENNETT, Clerk of the
Circuit Court of Taylor County; JOHN L. BORD,
Prosecutor,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-152-1)


Submitted:   January 27, 2005              Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phoenix Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Phoenix   Anderson     appeals   the   district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.             See Anderson v.

Moats, No. CA-03-152-1 (N.D.W. Va. Aug. 3, 2004). We dispense with

oral   argument   because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -